Title: To Alexander Hamilton from Joseph Whipple, 10 December 1791
From: Whipple, Joseph
To: Hamilton, Alexander



Portsmo New Hamp Decr. 10th. 1791
Sir

I have recd. your letter of the 22 Ulto. & have communicated it to Capt. Yeaton.
Conceiving that I can in no better way possess you of Cap. Yeatons reasons for deviating from your limits and my directions respecting the fitting of the Cutter, than by transmitting you his letter to me on that Subject I now inclose it.
I must observe that the last additional and reprehensive clause of your letter So far as it may be intended for me as such, could not be read unfelt, not from a conciousness of having in the Smallest degree deviated from the Strictest attention to œconomy in my transacting the business of the Scammell or from having ever in the most minute instance departed from that principle in transacting the public business committed to my charge, but from reflecting on the disagreeable circumstance of being charged with unreasonable parsimony on one Side, and on the other to receive an unmeritted reproof.
I have the honor to be &c.

Hon. Alex Hamilton Esqr.

